Order entered September 2, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00937-CR

                             FELIX SAM ROBERTS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F-1445368-H

                                          ORDER
        Appellant Felix Sam Roberts’s pro se motion to dismiss his court appointed attorney and

grant him hybrid representation is hereby DENIED. See Webb v. State, 533 S.W.2d 780, 786

(Tex. Crim. App. 1976); Schindley v. State, 326 S.W.3d 227, 230 (Tex. App.—Texarkana 2010,

pet. ref’d).


                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE